Title: General Orders, 15 June 1781
From: Washington, George
To: 


                        
                             Friday June 15th 1781
                            Parole
                            Countersigns
                        
                        It is with singular pleasure the Commander in Chief congratulates the army on the success of our arms under
                            Major General Greene in South Carolina.
                        On the 10th May Lord Rawdon who commanded the Post of Camden was compelled to evacuate it with great
                            precipitation & marks of distress after destroying the stores and several Buildings and leaving three officers and
                            fifty eight men who were too badly wounded to be removed.
                        On the 11th the strong post of Orangeburgh surrendered to General Sumpter upon his making preparations to
                            invest it, a Colonel with several other officers and upwards of eighty men were made Prisoners. on the 12th the Garrison of
                            Fort Mott consisting of one Captain three Lieutenants three Ensigns, one Serjeant Major, one Serjeant eight Corporals two
                            Drummers and fifers and one hundred and sixty-five privates surrendered prisoners of War to Brigadier General Marion who
                            had carried his approaches to the foot of the Abbatis. and on the 15th Fort Granby was surrendered by Capitulation to
                            Lieutenant Colonel Lee the troops composing the Garrison consisted of one Lieutenant colonel two Majors Six Captains, six
                            Lieutenants, three Ensigns one Surgeon two Serjeant Majors, seventeen Serjeants nine Corporals and three hundred and five
                            privates who were all made prisoners. Considerable Quantities of stores and provisions were also captured at the several
                            Posts.
                        The General has the further pleasure of informing the army that the Posts of Augusta and Ninety six were
                            invested by General Pickins and must in all probability have fallen before this time as General Greene had also march’d
                            his Army to assist in the reduction of them.
                        These brilliant repeated successes which reflect so much glory on the Southern army will be attended with the
                            most important consequences to those States and are a happy presage of our being able speedily to expel the Enemy from
                            every part of the Continent, with proper exertions.
                        David Cobb Esqr. Lieutenant Colonel of the 9th Massachusetts regiment is appointed Aid de Camp to the
                            Commander in Chief and is to be respected and obeyed accordingly.
                        No men to be transferred to the Corps of Invalids untill further orders.
                    